Citation Nr: 1520454	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction in compensation from 10 percent to noncompensable for the Veteran's service-connected peripheral neuralgia of the left lower extremity (associated with service-connected pilonidal cyst), effective October 1, 2009, was proper.  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, with multiple bulging discs (low-back disability).

3.  Entitlement to service connection for peripheral neuralgia of the right lower extremity (to include as secondary to service-connected pilonidal cyst).   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Said Rating Decision denied the Veteran's claim for service connection for DDD of the lumbar spine, with multiple bulging discs, and continued the prior denial (by a November 2008 Rating Decision) of the Veteran's claim for service connection for peripheral neuralgia of the right lower extremity (to include as secondary to the Veteran's service-connected pilonidal cyst).  

Additionally, the July 2009 Rating Decision reduced the disability evaluation assigned for the Veteran's service-connected peripheral neuralgia of the left lower extremity (associated with his service-connected pilonidal cyst), from 10 percent to noncompensable, effective October 1, 2009.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" (VVA) files.  

The issues of entitlement to service connection for DDD of the lumbar spine, with multiple bulging discs, and entitlement to service connection for peripheral neuralgia of the right lower extremity (to include as secondary to service-connected pilonidal cyst) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a July 2009 Rating Decision, the RO reduced the rating for the Veteran's service-connected peripheral neuralgia of the left lower extremity (associated with his service-connected pilonidal cyst), from 10 percent to noncompensable, effective October 1, 2009.  

2.  At the time of the July 2009 Rating Decision, the 10 percent rating for the peripheral neuralgia of the left lower extremity had been in effect for less than 5 years.

3.  At the time the RO reduced the rating for peripheral neuralgia of the left lower extremity, the evidence did not establish that an improvement in the Veteran's peripheral neuralgia of the left lower extremity had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life and work.  


CONCLUSION OF LAW

For the period from October 1, 2009, the criteria for a restoration of the 10 percent disability rating for peripheral neuralgia of the left lower have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1-4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8599-8720 (2014).  



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal for restoration and propriety of a reduction for the Veteran's service-connected peripheral neuralgia of the left lower extremity stems from a 38 C.F.R. § 3.105(e) reduction, and not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to the appeal for restoration.  Further, as the instant decision restores the 10 percent disability ratings for peripheral neuralgia of the left lower extremity, the Board need not discuss whether the relevant reduction notification procedures were followed in the instant matter.  

Rating Reduction Criteria

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability. 

VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  Said provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 10 percent ratings for peripheral neuralgia of the left lower extremity were in effect for less than 5 years at the time of the reduction (i.e., from December 2005 to July 2009).  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  

Rather, under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than 5 years, a re-examination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App.  at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c).  

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, such post-reduction evidence may not be used to justify an improper reduction.  

Reduction/Restoration Analysis of Peripheral Neuralgia of the Left Lower Extremity (Associated with the Veteran's Service-Connected Pilonidal Cyst)

The Veteran contends that the prior 10 percent rating for his service-connected peripheral neuralgia of the left lower extremity should be restored, because it is not supported by the medical evidence of record.  See VA Form 9 Substantive Appeal, received in August 2010.  

The Veteran's service-connected peripheral neuralgia of the left lower extremity is rated by analogy pursuant to Diagnostic Codes 8599-8720.  Hyphenated Diagnostic Codes are used when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy.  The Diagnostic Code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved (in this case, the sciatic nerve), and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely-related disability that affects the same anatomical functions and has closely-analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2014).  In this case, Diagnostic Code 8599 refers to unlisted nerve disorders, while the more specific Diagnostic Code 8720 refers to neuralgia.

A 10 percent rating is warranted for neuralgia of the sciatic nerve evidenced by mild incomplete paralysis.  Where, as here, the Rating Schedule does not provide a zero percent (noncompensable) evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).  

The Board finds that the evidence of record did not disclose material improvement in the Veteran's service-connected peripheral neuralgia of the left lower extremity, which would warrant the reduction of the 10 percent rating to noncompensable from October 1, 2009.  

At the time of assignment of the initial 10 percent rating for peripheral neuralgia of the left lower extremity in October 2006, pertinent evidence included a November 2005 statement from private chiropractic sports physician Dr. T. Landrum Williams of Williams Chiropractic Cline stating that the Veteran "reported to my office for care due to a complaint of sacral pain and sacral/coccygeal paresthesia.  Based on history, examination, and x-ray findings, it is probably possible that the current low back/sacral pain and paresthesia is related to the injury that [he] sustained and received treatment for in 1969." Diagnoses of vertebral subluxations of the lumbar/pelvic and cervical spines were recorded by Dr. Williams between March 2005 and March 2006.  

Additionally, the Veteran attended a May 2006 VA contract examination.  At that time, he reported that his service-connected pilonidal cyst, with subsequent scar formation, resulted in scar tissue resulting in radiating pain, the left greater than the right.  Examination revealed a scar present at the crest of the left buttock, a 1.0 cm x 1.0 cm circular depression with tenderness to palpation.  The Veteran had radiating pain down the back of the thigh, down the lateral leg on the left, which would be significant for the sciatic nerve.  He had significant sacral pain with reproducible tenderness with palpation of the scar and a large area of scar tissue that seemed to be emanating from that site.  The perimeter of the scar was 4.0 cm. x 2.5 cm, causing reproducible sharp stabbing pain that runs down the left leg with palpation of the scar.  Upon neurological examination of the peripheral nerves, the examiner stated that the Veteran had neuralgia, reproducible stabbing pain running down the left leg and into the hip.  With respect to neurological evaluation of the lower extremities, the examiner stated that the Veteran "again as noted has a reproducible stabbing pain down the left leg with pressure and palpation of the area of hypertrophic scar in the area where he has his I & D [incision and drainage] performed."  The examiner opined that the Veteran's paresthesias with sacral pain were "most likely consequences of the fracture of the [in-service] ankle injury he received as well as the healing from that [pilonidal cyst] surgery. . . .  It is my opinion that this [Veteran's] condition is most likely caused by and related to the pilonidal cyst surgery he had as well as the fractured ankle or injured ankle he suffered while in the military."  

In April 2008, the Veteran filed a claim for a rating in excess of 10 percent for his service-connected peripheral neuralgia of the left lower extremity.  He was then afforded a VA contract examination in September 2008.  The examiner referenced treatment records from Dr. Williams dated in April 2008.  At that time, the Veteran presented to Dr. Williams with complaints of low back and sacral pain radiating into both legs.  The diagnoses included lumbago and somatic dysfunction, lumbar region.  

Upon September 2008 examination, the Veteran reported constant tingling, numbness, and pain.  Two very small scars in the right gluteal fold were described (3.0 cm. and 1.0 cm).  Some tenderness to palpation was noted.  There was no evidence of any peripheral nerve disease.  The examiner concluded that with respect to the Veteran's service-connected peripheral neuralgia of the left lower extremity, there was "no pathology to render a diagnosis."  He also concluded that "[t]he peripheral neuralgia is not associated with pilonidal cyst" and '[i]t is at least as likely as not that his symptoms are related to his lower back condition."  

An addendum was requested from the examiner who performed the September 2008 VA contract examination, because the May 2006 and September 2008 VA contract examinations "are in conflict regarding the veteran's condition of peripheral neuralgia of the left lower extremity."  The addendum explained that the May 2006 examination "indicated the diagnosis of peripheral neuralgia of the left lower extremity was consistent with the pilonidal cyst at that time" while the September 2008 VA examination "indicated that the condition of peripheral neuralgia of the left lower extremity was not associated with the pilonidal cyst."  The examiner was asked to review the examinations for findings of peripheral neuralgia and "clarify if the findings are a complication of the pilonidal cyst or not."  

For his rationale, the examiner stated "There is no relationship between a pilonidal cyst and any neurological disorder documented in the medical literature."  (Emphasis in original).  He additionally stated that "A pilonidal cyst is a dermatological condition ("nest of hair") which arises from the skin hair follicles and sometimes produces a "sinus tract"-or drainage from an infection to the outside.  It is usually treated by excision/antibiotics, but may frequently recur."  (Emphasis in original).   

The Veteran testified at a June 2009 RO hearing (concerning proposed severance of service connection for peripheral neuralgia of the left lower extremity) that he experienced continuous radiating pain from his back, 24 hours per day, relieved by 500 milligrams of ibuprofen.  (Hearing Transcript, Page 3).  The Veteran also testified that his September 2008 contract examination was inadequate, because he didn't "think that he [in 2008] could determine anything by just hitting my elbows, and my knees on that damage."  (Hearing Transcript, Page 3).  He testified that he experienced radiating pain from the middle of his back to both his legs, stopping at the knees.  (Hearing Transcript, Page 4).  The Veteran requested that the 2006 VA contract examination be taken into consideration.  (Hearing Transcript, Page 7).  

The Board finds that there was no material change in the severity of the Veteran's disability to warrant the reduction of the 10 percent rating to noncompensable, effective October 1, 2009.  That is, the September 2008 VA contract examination does not reflect an actual change in the severity of the Veteran's disability.  Rather, the September 2008 VA examination focused upon the etiology of the Veteran's peripheral neuralgia as not due to his pilonidal cyst (as was found by the VA contract examiner in 2006), but instead due to the Veteran's low-back symptomatology.  Notably, lower extremity neurological evaluation revealed normal motor and sensory function (as did the May 2006 VA examination).  

Importantly, while the September 2008 VA examiner simply stated "no functional limitation" related to peripheral neuralgia, he did not discuss the Veteran's claimed occupational and functional limitations due to the service-connected peripheral neuralgia (to include difficulty performing physically demanding activities of daily living, such as gardening or working in the yard).  See Brown, 5 Vet. App. at 420-21.  Furthermore, the Veteran's testimony as to radiating pain during his June 2009 RO hearing was essentially the same as provided during both September 2008 and May 2006 VA contract examinations.  Thus, the Board finds the Veteran's testimony to be consistent and credible.  

For these reasons, the Board finds that a September 2008 VA examination does not reflect actual change in the Veteran's disability, and did not disclose material improvement in the Veteran's service-connected peripheral neuralgia of the left lower extremity.  Resolving reasonable doubt in favor of the Veteran, the Board finds that, from October 1, 2009, restoration of a 10 percent rating for peripheral neuralgia of the left lower extremity is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

For the period from October 1, 2009, restoration of a 10 percent evaluation for peripheral neuralgia of the left lower extremity is granted.  


REMAND

Service Connection for DDD of the Lumbar Spine, with Multiple Bulging Discs

Upon review of the Veteran's claims file, the Board finds remand of this claim is warranted in order to afford the Veteran a current VA examination.  While the Veteran's service treatment records (STRs) are negative for a low-back disorder, the evidence of record shows that the Veteran has, between November 2005 and September 2009, consistently reported falling from a transport truck in 1969.  The Board finds the Veteran credible with regard to his assertion of falling from a truck during service in 1969.  

As indicated, a current VA examination is warranted in order to determine the nature and etiology of any current low-back disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the Veteran is capable of reporting a fall from a vehicle during service.  Hence, the Board concludes that, as the Veteran has not been afforded an examination, such is warranted in this case.  Id.  

Additionally, since the Statement of the Case (SOC) was issued in June 2010, additional treatment records have been associated with the Veteran's claims file.  These consist of private treatment records from Physicians East, Vidant Cardiology, and Coastal Carolina Cardiology (all located in Greenville, North Carolina), dated from November 2001 to December 2014 (received in December 2014), as well as VA treatment records dated from August 2005 to April 2014 (received in March 2015).  The private medical records were uploaded into VBMS, while the VA records were uploaded into VVA.  Hence, they were received by the AOJ after the appeal was transferred to the Board in May 2012.  No Supplemental Statement of the Case (SSOC) was issued considering the additional evidence.  The Board has determined that the issuance of an SSOC addressing the cited evidence is warranted.  See 38 C.F.R. § 19.37(b) (evidence received after transfer of records to the Board).  

Service Connection for Peripheral Neuralgia of the Right Lower Extremity (to Include as Secondary to Service-Connected Pilonidal Cyst) 

The Board also finds that remand of this claim is also warranted in order to provide the Veteran a current VA examination.  

The Veteran's STRs, to include his June 1969 induction and June 1970 separation examinations, are silent for complaints and diagnosis of, or treatment for, a neurological disorder, to include the lower extremities.  

The Veteran was afforded a VA contract examination in September 2008.  Neurological examination showed no evidence of any peripheral nerve disease.  Upper and lower extremities revealed normal motor and sensory function.  Deep tendon reflexes at the knees and ankles were 2 + and equal throughout, with normal pinprick sensation throughout.  For his diagnosis, the examiner stated that there was "no pathology to render a diagnosis" with respect to the Veteran's claim for service connection for peripheral neuralgia of the Veteran's right lower extremity, to include as secondary to his service-connected pilonidal cyst.  He concluded that it was not at least as likely as not that peripheral neuralgia of the right lower extremity was caused by and permanently aggravated by the Veteran's service-connected pilonidal cyst, because physical examination did not reveal any peripheral nerve disease.  

In June 2009, the Veteran requested that his claim for service connection for peripheral neuralgia of the right lower extremity include as being due to his service-connected pilonidal cyst.  The June 2009 letter from Dr. Williams stated that with respect to the Veteran's "current symptoms of radiculopathy . . . was a result of his injury sustained in 1969.  It is my professional opinion that an incident as described by [the Veteran] in recounting his injury he had while leaving a transport truck in 1969 could have created the lasting symptoms he is now having problems with.  The fall could have contributed to his perpetual lower extremity neurological disorders he is having in his left and right legs."  

In a September 2009 lay statement, the Veteran contended that in December 1969 he was getting off a trailer at Fort McClellan, Alabama, when he slipped and landed on his buttocks, resulting in a growth on his spinal column a few weeks later and eventual peripheral neuralgia.  He stated that while he reported his injury to his platoon leader, no action was taken.

The aforementioned VA treatment records received in March 2015 include diagnoses of back pain/sciatica/neuralgia in January 2009 and July 2009.  Because there is now a current diagnosis in addition to evidence indicating that the Veteran's peripheral neuralgia of the right lower extremity may be associated with his service, a VA examination is warranted.  McLendon, 20 Vet. App. at 83. 

Additionally, pursuant to 38 C.F.R. § 19.37(b), the issuance of an SSOC is necessary in order to address the private treatment records from Physicians East, Vidant Cardiology, and Coastal Carolina Cardiology, dated from November 2001 to December 2014 (received in December 2014), as well as the VA treatment records dated from August 2005 to April 2014 (received in March 2015).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims file all VA medical records since April 2014.  

2. Afford the Veteran the appropriate VA examination to determine the nature and etiology of peripheral neuralgia of the right lower extremity (to include as secondary to service-connected pilonidal cyst).   The examiner is to opine as to whether there is a current diagnosis of peripheral neuralgia of the right lower extremity and, if so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the peripheral neuralgia:  (1) had its onset during service; (2) was caused by an incident or event that occurred during service; or (3) was proximately due to, the result of, or aggravated by, a service-connected disease or injury.  If the examiner finds that the Veteran's peripheral neuralgia of the right lower extremity is aggravated by his service-connected pilonidal cyst, the examiner should indicate, to the extent possible, the degree of disability ("baseline") of the Veteran's peripheral neuralgia of the right lower extremity prior to aggravation and the current degree of disability of the peripheral neuralgia of the right lower extremity.  

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

3. Afford the Veteran the appropriate VA examination to determine the nature and etiology of any current low-back disability (diagnosed as DDD of the lumbar spine, with multiple bulging discs).  The record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner is to opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current low-back disorder had its onset in, or is otherwise related to, service.  The examiner should accept as true the Veteran's statements of falling from a truck during service in 1969.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

4. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


